                                           December 11, 2019

Via Electronic Filing

The Honorable Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Schwartz v. City of New York et al., No. 1:19-cv-463

Your Honor:

       The City’s hurried repeal of Public Law 22 reflected a strategic decision to
dodge a judicial ruling that would potentially establish precedent protecting First
Amendment rights against censorship disguised as medical regulation, while also
entitling Dr. Schwartz to an award of attorneys’ fees. The City’s proposed motion to
dismiss represents step two of that plan. For the reasons sketched below, that
motion would not be meritorious.

   I.      Mootness

       In its letter to the Court dated September 26, 2019, the City stated, “insofar
as the claims set forth in the Complaint seek damages, the claims will not
necessarily be mooted by a repeal of Local Law 22.” The City was correct. Section
1983 expressly provides for the award of nominal damages as a vindication of rights
when actual damages cannot be proven. “Plaintiffs may recover nominal damages
under § 1983 in the absence of proof of actual injury.” Diesel v. Town of Lewisboro,
232 F.3d 92, 108 (2d Cir. 2000). “Indeed, . . . it is error for courts not to award
nominal damages in § 1983 actions where a constitutional violation is established.”
Dawes v. Walker, 239 F.3d 489, 497 (2d Cir. 2001). Damages, whether actual or
nominal, are almost always associated with past conduct and injury; the subsequent
repeal of the law cannot unring that bell. As a result, the Second Circuit has stated
that if a claim for nominal damages is made as part of a Section 1983 action,
cessation of the violation does not moot the claim. Van Wie v. Pataki, 267 F.3d 109,
115 n. 4 (2d Cir. 2001). The City simply ignores this controlling authority, instead
citing cases that did not involve claims for nominal damages under § 1983.

       Even apart from Plaintiff’s claim for nominal damages, there is a serious
argument that where an unconstitutional law is repealed tactically, “for the
deliberate purpose of evading a possible adverse decision,” R. C. Bigelow, Inc. v.


    15100 N. 90th Street, Scottsdale, AZ 85260   Phone: 480.444.0020   Fax: 480.444.0028   ADFlegal.org
                                                                                                                     2


Unilever N.V., 867 F.2d 102, 106 (2d Cir. 1989), this does not moot a request for
injunctive protection to preclude a renewed violation in the future. There is no
doubt that a desire to evade an adverse decision was the sole reason that the City
Council repealed Local Law 22; the Chair of the Council’s Committee on Civil and
Human Rights said so expressly at the Committee meeting that proposed the
repeal. (See Transcript of Sept. 24, 2019, Committee Hearing, attached as Exhibit
A hereto, at p. 3.) And legislative leaders said the same to the press. (See
Washington Post article dated September 13, 2019, attached as Exhibit B hereto.)

        The Second Circuit has suggested that the burden of establishing lack of risk
of recurrence is somewhat lower when the defendant is the government and the
challenged law is repealed, but the Circuit has not flipped the burden of proof on
that question to the plaintiff. See Lamar Advert. of Penn, LLC v. Town of Orchard
Park, 356 F.3d 365, 375-377 (2d Cir. 2004). Indeed, the case of Harrison &
Burrowes Bridge Constructors, Inc. v. Cuomo, 981 F.2d 50 (2d Cir. 1992), on which
the City heavily relies, makes clear that this lightened burden assumes good faith
in the repeal. In that case, the Court emphasized that “[w]e do not adopt
appellants' characterization of the emergency regulation as a last-minute attempt to
evade federal court jurisdiction.” Id. at 59. Here, in sharp contrast, the City has
publicly proclaimed exactly that evasive goal, bemoaning what it sees as a currently
unfavorable makeup of the Supreme Court and Second Circuit, and reasserting its
belief in the merits of Public Law 22 even while repealing it. (See Exhibits A and
B.) On that record, the situation fits the rule in R. C. Bigelow quoted above, the
case should not be considered moot, and a ruling will serve an important function in
protecting citizen’s rights going forward.

       The Supreme Court has stated that “It is well settled that a defendant’s
voluntary cessation of a challenged practice does not deprive a federal court of its
power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle,
Inc., 455 U.S. 283, 289 (1982). The only exception to this rule is if the defendant
demonstrates it is “absolutely clear” that the practice “could not reasonably be
expected to recur.” Friends of the Earth, Inc. v. Laidlaw Environmental Services,
528 U.S. 167, 189 (2000). “[T]he party asserting mootness” bears a “heavy burden.”
Id. In applying this standard, the Supreme Court has not distinguished between
governmental and private defendants. In City of Mesquite, for instance, the
defendant city “repeal[ed] the objectionable language” in an ordinance after a
district court held the ordinance unconstitutional; nonetheless, the court held the
case was not moot because there was “no certainty” that the city would not
“reenact[] precisely the same provision if the District Court’s judgment were
vacated.” 455 U.S. at 289.1 Presumably, we will soon have an authoritative word
from the Supreme Court on the standard governing claims of mootness based on

1
 The bulk of the discussion in this paragraph is taken from an amicus brief filed by the Becket Fund for Religious
Liberty in the matter New York State Rifle & Pistol Association v. City of New York, now pending before the
Supreme Court. That brief may be found at 2019 WL 3545854.
                                                                                     3


legislative repeal in the closely analogous New York State Rifle & Pistol Association
matter now pending before that court.

   II.    Standing

       The City’s discussion of standing likewise ignores the most relevant
authorities. Standing rules are “somewhat relaxed” in the case of First Amendment
claims, lest citizens be put to the “unattractive” choice of “refraining from activity
they believe the First Amendment protects, or risk civil or criminal penalties for
violating the challenged law.” National Organization for Marriage, Inc. v. Walsh,
714 F.3d 682, 689 (2d Cir. 2013). The City argues that no enforcement action was
taken against Dr. Schwartz; this is true but does not negate standing and ripeness.
In the seminal case of Virginia v. American Booksellers Ass’n, Inc., 484 U.S. 383
(1988), the Supreme Court wrote, “We are not troubled by the pre-enforcement
nature of this suit. The State has not suggested that the newly enacted law will not
be enforced, and we see no reason to assume otherwise.” Id. at 393.

       Here, similarly, Dr. Schwartz’s lawsuit was filed, “[s]hortly after [the law’s]
enactment.” (See, Exhibit B, Statement of Chairman Eugene, 9/24/19 Committee
Hearing Tr at 3.) And here, the City positively assured the public that this newly
enacted law would be enforced, actively soliciting anonymous informants through a
City-posted web page, stating that DCA “will investigate” even anonymous
complaints, and publicly threatening “fines up to . . . $10,000 for each future
violation.” (See extracts from Department of Consumer Affairs web page, attached
as Exhibit C hereto.) This aggressive publicizing of the new law and penalties by
the City was more than enough to chill Dr. Schwartz with a “well-founded fear that
the law [would] be enforced against [him].” National Organization for Marriage,
714 F.3d at 689, quoting American Booksellers, 484 U.S. at 393. Nor, up to the time
the law was repealed, did the City ever represent to the Court or to Dr. Schwartz
that the law would not be enforced against him. We believe that in no case has this
type of active threat of enforcement been found inadequate to support standing and
ripeness for a First Amendment challenge.

      For these reasons, Dr. Schwartz respectfully submits that the City’s proposed
motion to dismiss will not be a productive use of the time of the Court or the parties.

                                 Respectfully submitted,

                                 s/Roger G. Brooks                .
                                 Roger G. Brooks, NY Bar No. 2260537
                                 Alliance Defending Freedom
                                 15100 N. 90th Street
                                 Scottsdale, AZ 85260
                                 (480) 444-0020
                                 rbrooks@ADFlegal.org
                                 Attorney for Plaintiff Dr. Dovid Schwartz
